Case: 16-12837     Date Filed: 11/29/2016   Page: 1 of 9


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                  No. 16-12837
                              Non-Argument Calendar
                            ________________________

                   D.C. Docket No. 5:14-cv-00157-MW-CJK



RUTH MITCHELL,
as personal representative of the Estate
of James Timothy Buchanan on behalf of
the Estate and the Survivors Jonathan Buchanan,
Ashley Buchanan, and Presley Buchanan,

                                                               Plaintiff-Appellant,

                                     versus

FRANK MCKEITHEN,
as Sheriff of Bay County,
THERESA PRICE,
Individually,

                                                            Defendants-Appellees.

                            ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        ________________________

                               (November 29, 2016)
              Case: 16-12837     Date Filed: 11/29/2016    Page: 2 of 9


Before WILSON, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      James Buchanan suffered an intracerebral hemorrhagic stroke while in

custody at the Bay County Jail in Panama City, Florida. Because it was not

discovered quickly enough, medical personnel were not able to intervene and treat

Buchanan in time. After he suffered the effects of the stroke, and at his family’s

request, Buchanan was treated with comfort measures alone, before he tragically

passed away. Ruth Mitchell, the personal representative of his estate, then brought

this § 1983 action and wrongful death claim under Florida state law against

Theresa Price, a nurse, for failing to treat Buchanan in violation of his

constitutional rights. The complaint also asserted a claim against the Sheriff of

Bay County under a supervisory liability theory. The district court granted

summary judgment for both defendants on the §1983 claims, finding no

constitutional violation, and alternatively held that both defendants were entitled to

qualified immunity. The district court declined to exercise supplemental

jurisdiction over the Florida law wrongful death claim, and dismissed it without

prejudice so it could be brought in state court. Our careful review persuades us to

affirm the district court. Because we conclude there was no constitutional

violation here, we need not and do not address qualified immunity.




                                           2
                Case: 16-12837    Date Filed: 11/29/2016   Page: 3 of 9


                                           I.

         Buchanan became an inmate at the Bay County Jail (the “Jail”) on March

30, 2012. At 8:00 PM on April 20, 2012, one of the corrections officers at the Jail

discovered that Buchanan had been vomiting. The officer checked on Buchanan,

who admitted he was feeling ill but declined an offer to be brought to a nurse.

Buchanan continued vomiting as the evening wore on, and at about 9:30 PM, the

corrections officer took Buchanan to receive medical attention from Nurse Theresa

Price.

         Corrections officers told Nurse Price that Buchanan was “acting odd” and

had vomited many times. They also informed her that Buchanan had a history of

drug and alcohol abuse, and that they suspected he had either consumed someone

else’s medication or drank some “hooch,” a rudimentary jail-made alcohol.

Buchanan walked, without help, into the room Nurse Price was in, sat down, and

told her he was “ok.” His vitals—blood pressure, body temperature, pulse, and

respiration—were all normal. However, when asked where he was, Buchanan’s

answers were incoherent and he could not maintain eye contact.

         Nurse Price filled out a “Pre-Segregation Health Evaluation” form as part of

her examination. She completed most of the form, noting Buchanan’s vomiting,

disorganized and illogical thought processes, and listless and childlike emotional

state. However, she left blank the neurological portion of the form, so she entered


                                           3
               Case: 16-12837     Date Filed: 11/29/2016   Page: 4 of 9


no evaluation of Buchanan for headache/dizziness, speech slurring, unequal pupils,

or gait. Nurse Price decided nothing was physically wrong with Buchanan, but

referred him for a mental health evaluation. In the meantime, Buchanan was

placed in behavioral observation due to his disorientation and incoherent answers

to earlier questions.

      On the way to his observation cell, Buchanan seemed sick and was brought a

trash can. The corrections officers overseeing the behavioral observation part of

the Jail checked on Buchanan in his cell periodically. He eventually appeared to

be sleeping. At 6:05 AM, one corrections officer entered Buchanan’s observation

cell to feed him breakfast. The officer found Buchanan had urinated on himself

and was laying on his back, unresponsive. The officer called for medical

assistance, and Buchanan was promptly taken to a local hospital where he was

diagnosed with a ruptured brain hemorrhage, or stroke.

      Tragically, Buchanan’s trip to the hospital came too late. A neurological

evaluation revealed that intervention at the time Buchanan arrived at the hospital

would have had no effect, and if Buchanan survived, he would be in a persistent

vegetative state. Following his family’s wishes, medical personnel used only

comfort measures to treat Buchanan until his death on April 23, 2012. An autopsy

confirmed the cause of death as a ruptured intracerebral hemorrhagic stroke.

According to a forensic pathologist, if the stroke had been caught earlier, it is


                                           4
               Case: 16-12837     Date Filed: 11/29/2016   Page: 5 of 9


likely Buchanan would have survived. The pathologist also said it is possible that

someone with more medical training than Nurse Price would have recognized

Buchanan’s symptoms as a stroke and sought appropriate medical treatment in

time.

        Ruth Mitchell, the personal representative of Buchanan’s estate, then

brought this § 1983 action against Nurse Price in her individual capacity and

Sheriff McKeithen in his official capacity. The district court granted summary

judgment for both defendants, finding that Nurse Price did not violate Buchanan’s

constitutional rights, and therefore Sheriff McKeithen could not have supervisory

liability. Alternatively, the district court found both defendants were entitled to

qualified immunity. After granting summary judgment on the § 1983 claims, the

district court then declined to exercise supplemental jurisdiction over the Florida

law wrongful death claim, dismissing it without prejudice so that Mitchell could

bring it in state court.

                                          II.

        We review de novo the district court’s grant of summary judgment,

considering the evidence and all reasonable inferences from it in the light most

favorable to the nonmoving party. Rioux v. City of Atlanta, 520 F.3d 1269, 1274

(11th Cir. 2008). Summary judgment is appropriate only “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to


                                          5
              Case: 16-12837     Date Filed: 11/29/2016   Page: 6 of 9


judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322–23, 106 S. Ct. 2548, 2552–53 (1986).

      Mitchell argues that the district court erred in granting summary judgment

for Nurse Price and Sheriff McKeithen, both because they were deliberately

indifferent and because they are not entitled to qualified immunity. We conclude

there was no constitutional violation. This conclusion leaves us with no need to

evaluate the district court’s finding about qualified immunity, so we do not.

                                         A.

      Mitchell argues that Nurse Price violated Buchanan’s Fourteenth

Amendment rights by failing to treat him. She says that Nurse Price failed to

perform the proper medical evaluation, pointing to the portion of the “Pre-

Segregation Health Evaluation” form that was left blank, and the fact that Nurse

Price chose that form over an “Inmate Appraisal” form. Mitchell asserts this

shows that Nurse Price intended to place Buchanan in behavioral segregation to

begin with rather than considering sending him for further medical treatment.

      In order to prove a constitutional violation, Mitchell must show that there

was “deliberate indifference” to a serious medical need. Estelle v. Gamble, 429
U.S. 97, 104–05, 97 S. Ct. 285, 291 (1976). This standard applies to pretrial

detainees and prisoners, for both Eighth Amendment claims and Fourteenth

Amendment due process claims. See Aldridge v. Montgomery, 753 F.2d 970, 972


                                         6
                Case: 16-12837       Date Filed: 11/29/2016       Page: 7 of 9


(11th Cir. 1985) (per curiam). To prevail on this claim, Mitchell must show: “(1) a

serious medical need; (2) the defendant’s deliberate indifference to that need; and

(3) causation between that indifference and the plaintiff’s injury.” Youmans v.

Gagnon, 626 F.3d 557, 563 (11th Cir. 2010) (per curiam) (quotation omitted and

alteration adopted).

       Assuming that Buchanan had a serious medical need, 1 we hold that Mitchell

did not show a deliberate indifference to that need. Such a showing requires: “(1)

subjective knowledge of a risk of serious harm; (2) disregard of that risk; (3) by

conduct that is more than gross negligence.” Id. at 564 (quotation omitted and

alteration adopted). To prevail, Mitchell must therefore demonstrate that Nurse

Price was “both aware of facts from which the inference could be drawn that a

substantial risk of serious harm exist[ed], and must also have drawn the inference.”

Burnette v. Taylor, 533 F.3d 1325, 1330 (11th Cir. 2008) (quotation omitted and

alterations adopted). “No liability arises under the Constitution for an official’s

failure to alleviate a significant risk that [she] should have perceived but did not.”

Id. at 1331 (quotation omitted).

       We agree with the district court that there is no evidence that Nurse Price

was subjectively aware of a risk of serious harm to Buchanan. Nothing in the
       1
          The standard for proving a “serious medical need” is quite exacting. This Court defines
it as “one that has been diagnosed by a physician as mandating treatment or one that is so
obvious that even a lay person would easily recognize the necessity for a doctor’s attention.”
Youmans, 626 F.3d at 564 (quoting Hill v. DeKalb Reg’l Youth Det. Ctr., 40 F.3d 1176, 1187
(11th Cir. 1994)).
                                                7
                  Case: 16-12837    Date Filed: 11/29/2016    Page: 8 of 9


record indicates that Nurse Price was aware Buchanan was suffering a stroke,

understood his condition, or disregarded that risk. In fact, the record shows she

thought Buchanan had a mental condition, and referred him for (what she thought

was) appropriate treatment. Perhaps Nurse Price should have perceived

Buchanan’s symptoms as reflecting physical harm. But the law does not hold her

responsible for that. See id.; Campbell v. Sikes, 169 F.3d 1353, 1366–67 (11th

Cir. 1999) (noting that a misdiagnosis is not sufficient for the subjective intent

prong of deliberate indifference unless the defendant knowingly did so).

          Mitchell points out that Nurse Price left the “neurological” section of the

evaluation form blank and used the “Pre-Segregation Health Evaluation” form

rather than an “Inmate Appraisal” form. She argues that this demonstrates Nurse

Price intended from the beginning to place Buchanan in behavioral observation

rather than send him to get further medical treatment. Taking that argument as

true, as we must, it does not mean Nurse Price was subjectively aware of

Buchanan’s medical need—intracerebral hemorrhagic stroke—or that her

indifference to his medical need rose to the level of more than gross negligence.

We therefore conclude that Nurse Price did not violate Buchanan’s constitutional

rights.




                                             8
                  Case: 16-12837   Date Filed: 11/29/2016   Page: 9 of 9


                                           B.

       Mitchell also argues that Sheriff McKeithen has supervisory liability. To

establish supervisory liability in a § 1983 action, “a plaintiff must show that the

supervisor either directly participated in the unconstitutional conduct or that a

causal connection exists between the supervisor’s actions and the alleged

constitutional violation.” Keith v. DeKalb Cty., 749 F.3d 1034, 1047–48 (11th Cir.

2014). Mitchell does not assert that Sheriff McKeithen directly participated, but

argues that his actions had a causal connection to the alleged constitutional

violation. However, because Nurse Price did not violate Buchanan’s constitutional

rights, Sheriff McKeithen cannot be liable. See id. As a result, we affirm the

district court.

       AFFIRMED.




                                           9